Title: To Thomas Jefferson from William Thomson, 7 October 1807
From: Thomson, William
To: Jefferson, Thomas


                        
                            October 7th. Abingdon, Virginia—
                        
                        The letters of your excellency this day received, has induced me to transmit, my little work, I have to
                            solicit, your indulgence for innumerable errors. Buried in obscurity I prefer it to a sacrifice, of the principles, I have
                            cherished through life—My language in some instances has been too acrimonious for men “whose timid souls, shrink from
                            the avowal of truth in the words of sincerity and independance—When the vital principles of our Liberty are attacked, the
                            enemy deserves not that respect which has been manifested during the late State Trials—I have spoken with warmth because
                            I have felt it—
                        I am happy to find, you believe my style worthy be
                            more laborious, although not more interesting work. I have sought
                            with avidity the most authentic documents, should they be reduced to order & method, permit me to solicit the Liberty of
                            affixing your name to it; In doing this, I flater myself, it will be esteemed the homage of respect & esteem, from one
                            who was born, to more elevated prospects, than those which are at present exhibited to his view— 
                  Believe me Sir, with every
                            sentiment of respect
                        
                            William Thomson
                            
                        
                    